United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Douglas, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2024
Issued: January 28, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 13, 2008 appellant filed a timely appeal from an April 18, 2008 wage-earning
capacity decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation on the
grounds that his actual earnings as a customs technician fairly and reasonably represented his
wage-earning capacity.
FACTUAL HISTORY
On September 24, 1998 appellant, then a 52-year-old canine enforcement officer,
sustained a left shoulder injury when he pulled a file cabinet from a van. The Office accepted his
claim for a strain and impingement syndrome of his left shoulder.

In a June 1, 2001 duty status report, Dr. Michael Maricic, an attending physician,
provided work restrictions. These included no lifting, climbing, kneeling, bending, stooping,
twisting, pushing, pulling, simple grasping, driving a vehicle, sitting, fine manipulation, reaching
above the shoulder, operating machinery for more than one hour continuously and standing or
walking for more than one-half hour continuously. Appellant was able to work for eight hours a
day. There are no medical reports after June 1, 2001 indicating a change in his work restrictions.
Because appellant was unable to perform his regular job due to his work restrictions, on
October 21, 2001 he began performing the position of a customs technician, GS-5, step 10. He
received grade increases to GS-6, step 10 on September 8, 2002 and to GS-7, step 10 on
September 7, 2003.
Appellant’s duties as a customs technician included preparing
correspondence, receiving and delivering mail, maintaining office files and records, serving as
timekeeper, answering telephones and other administrative tasks. There is no evidence that the
position was temporary, part time or seasonal. Appellant’s salary as of January 6, 2008 was
$920.46 a week. On the date of injury, September 24, 1998, he was a Grade 9, step 10, earning
$864.33 per week. Appellant’s pay rate as of January 6, 2008 for his date-of-injury position was
$1,126.09 a week.
In its April 18, 2008 decision, the Office found that the wages of the customs technician
position fairly and reasonably represented appellant’s wage-earning capacity as demonstrated by
the fact that he had performed the position for several years. It found that appellant earned
$920.46 per week in his customs technician position as of January 6, 2008, that the current pay
rate for his date-of-injury position was $1,126.09 and that he had a wage-earning capacity of 82
percent ($920.46 divided by $1,126.09). The pay rate for compensation purposes, $864.33, his
date-of-injury pay rate, was multiplied by the percentage of wage-earning capacity, 82 percent.
The resulting dollar amount of $708.75 was then subtracted from the pay rate for compensation
purposes, $864.33, to obtain $155.58 for the loss of wage-earning capacity as of January 6, 2008.
The Office then determined that appellant, who has a dependent, was entitled to three-fourths of
that amount or $116.69. Compensation payable was then adjusted by the applicable cost-ofliving adjustments to $149.25. The Office multiplied $149.25 by four (weeks) which resulted in
a reduced compensation rate of $597.00 for four weeks effective May 11, 2008. It reduced
appellant’s compensation on the grounds that his employment as a customs technician fairly and
reasonably represented his wage-earning capacity.1
LEGAL PRECEDENT
Section 8102(a) of the Federal Employees’ Compensation Act2 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of duty. Section 8106(a) provides in pertinent part:
“If the disability is partial, the United States shall pay the employee during the
disability monthly monetary compensation equal to 66 2/3 of the difference
1

Subsequent to the April 18, 2008 Office decision, additional evidence was associated with the file. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
2

5 U.S.C. §§ 8101-8193, 8102(a).

2

between his monthly pay and his monthly wage-earning capacity after the
beginning of the partial disability, which is known as his basic compensation for
partial disability.”3
Once the Office has made a determination that a claimant is totally disabled as a result of
an employment injury, it has the burden of justifying a subsequent reduction of compensation
benefits.4 Under section 8115(a) of the Act, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his wage-earning
capacity.5 Generally, wages actually earned are the best measure of a wage-earning capacity
and, in the absence of evidence showing that they do not fairly and reasonably represent the
injured employee’s wage-earning capacity, must be accepted as such measure.6 The formula for
determining loss of wage-earning capacity, developed in the Albert C. Shadrick decision,7 has
been codified at 20 C.F.R. § 10.403. The Office calculates an employee’s wage-earning capacity
in terms of percentage by dividing the employee’s earnings by the current pay rate for the dateof-injury job.8
ANALYSIS
Appellant began performing the position of customs technician on October 21, 2001.
The contemporaneous medical evidence established that he could perform the duties of this
position for eight hours a day. Appellant continued to earn wages in this position for several
years, further supporting his capacity to earn such wages. As there is no evidence showing that
these wages did not fairly and reasonably represent his wage-earning capacity, his actual
earnings in this customs technician position must be accepted as the best measure of his wageearning capacity.9 The question for determination, therefore, is whether the Office properly
calculated appellant’s loss in wage-earning capacity (LWEC) based on his actual earnings in the
customs technician position he began performing on October 21, 2001.
After reviewing the calculations in the Office’s April 18, 2008 decision on appellant’s
LWEC, the Board finds that the Office properly applied the Shadrick formula. Under Shadrick,
the Office’s determination rests on three variables: (1) appellant’s base annual pay at the time of
injury, the time disability began or the time compensable disability recurs;10 (2) the base annual
pay for the same grade and step on January 6, 2008, the date the Office used to compare pay
3

5 U.S.C. § 8106(a).

4

Sherman Preston, 56 ECAB 607, 609 (2005).

5

5 U.S.C. § 8115(a); see Lottie M. Williams, 56 ECAB 302, 305 (2005).

6

Lottie M. Williams, supra note 5.

7

Albert C. Shadrick, 5 ECAB 376 (1953).

8

20 C.F.R. § 10.403(d).

9

See supra note 5.

10

See 5 U.S.C. § 8101(4) (defining monthly pay); 5 U.S.C. § 8114(c) (when compensation is paid weekly).

3

rates under Shadrick; and (3) appellant’s base annual pay on January 6, 2008 in his customs
technician position.
In this case, the Office utilized appellant’s weekly pay rate on September 24, 1998 as the
base pay, which amounted to $864.33. It found that appellant earned $920.46 per week in his
January 6, 2008 position, that the current pay rate for his date of injury position was $1,126.09
and that he had a wage-earning capacity of 82 percent ($920.46 divided by $1,126.09).
Appellant’s wage-earning capacity in dollars is computed by first multiplying the pay rate
for compensation purposes, $864.33, by the percentage of wage-earning capacity, 82 percent.
The resulting dollar amount of $708.75 is then subtracted from the pay rate for compensation
purposes to obtain $155.58 for the loss of wage-earning capacity as of January 6, 2008.11 The
Office then properly determined that appellant, who has a dependent, was entitled to threefourths of that amount or $116.69. Compensation payable was then adjusted by the applicable
cost-of-living adjustments to $149.25. Four times $149.25 equals a compensation rate of
$597.00 for four weeks, appellant’s reduced compensation rate. The Board finds that the
Office’s mathematical calculations are proper.
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation on the
grounds that his actual earnings as a customs technician fairly and reasonably represented his
wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 18, 2008 is affirmed.
Issued: January 28, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
11

20 C.F.R. § 10.403(e).

4

